PLATT, District Judge.
In this matter the equities attaching to all creditors are equal, except in this, that the attaching creditoi may *989be entitled to a little greater consideration for his diligence in following his debt. If nothing prevented, the ride that, when the exact hour at which two events occurred can be known, the court will use such knowledge in the interest of justice, would appeal to the conscience of the court. It happens, however, that section 31 of the act under which we are proceeding (Act July 1, 1898, c. 541, 30 Stat. 554 [U. S. Comp. St. 1901, p. 3434]) stands in the way, and states explicitly the rule which must be followed, and when we apply that rule to the case in hand, and exclude the day of adjudication as we reckon backwards toward the date of attachment, we find that the attachment came within the four months and was dissolved by the adjudication.
The decision of the referee is affirmed.